      Case 5:20-cv-03664-LHK Document 169-1 Filed 05/19/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT

11                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

12                                                       Case No. 5:20-cv-03664-LHK-SVK
      CHASOM BROWN, WILLIAM BYATT,
13    JEREMY DAVIS, CHRISTOPHER                          [JOINT PROPOSED] AMENDED CASE
      CASTILLO, and MONIQUE TRUJILLO,                    MANAGEMENT ORDER
14    individually and on behalf of all similarly
15    situated,
             Plaintiffs,
16
                    v.
17

18    GOOGLE LLC,
             Defendant.
19

20

21
            On May 19, 2021, the parties filed a joint case management statement. A case management
22
     conference was held on May 26, 2021.
23
     A further case management conference is set for ______________________, at _______. The
24
     parties shall file their supplemental joint case management statement by _______________
25
     __________.
26
            The Court set the following case schedule:
27

28

                                                                      Case No. 5:20-cv-03664-LHK-SVK
                                               [JOINT PROPOSED] AMENDED CASE MANAGEMENT ORDER
      Case 5:20-cv-03664-LHK Document 169-1 Filed 05/19/21 Page 2 of 2




 1
     Scheduled Event                   Current Date                       Proposed Date
 2 Close of Fact Discovery             August 2, 2021                     November 2, 2021
   Last Day to Serve Opening Expert    August 23, 2021                    November 23, 2021
 3
   Reports
 4 Last Day to Serve Rebuttal Expert   September 13, 2021                 December 17, 2021
   Reports
 5 Close of Expert Discovery           September 27, 2021                 February 7, 2022
   Motion for Class Certification      Mot.: October 4, 2021              Mot.: February 14, 2022
 6                                     Opp’n: November 15, 2021           Opp’n: March 28, 2022
 7                                     Reply: December 20, 2021           Reply: April 25, 2022
     Class Certification Hearing       January 20, 2022, at 1:30 PM       TBD
 8

 9

10          SO ORDERED.

11

12 DATED:
                                                      HON. LUCY H. KOH
13                                                    United States District Judge
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                                    Case No. 5:20-cv-03664-LHK-SVK
                                             [JOINT PROPOSED] AMENDED CASE MANAGEMENT ORDER
